MARSHALL, C. J.
An insurance policy contained a provision: “In case the insured and this company shall fail to agree as to the amount of loss or damage each shall on the written demand of either select a competent and disinterested appraiser. The appraisers shall first select a competent and disinterested umpire; - - - - The appraisers shall then appraise the loss and damage stating separately sound value and loss or damage to each item----An award in writing so itemized - - - - when filed with this company shall determine the amount of sound value and loss or damage.” ~ The policy contained the further provision: “No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with nor unless commenced within twelve -months after the fire.” Held: (1) A written demand of one of the parties for an appraisement is a condition precedent to the right to - have- an appraisal and award; (2) An appraisement might have been demanded by the insurer and no such demand having been made the assured may maintain an action on the policy without an ascertainment of the loss and damage by appraisers.
Judgment affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.